     Case 2:19-cr-00102 Document 22 Filed 09/15/20 Page 1 of 2 PageID #: 108



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA

v.                                        CRIMINAL ACTION NOS. 2:18-00262
                                                              2:19-00102

EUGENE CALVIN WELLS

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant’s motion for

appointment of counsel to assist in the filing of a motion for

compassionate release.        (ECF No. 133.)     That motion was filed by

the attorney previously appointed to represent defendant in

these criminal cases, John A. Carr.

       There is no constitutional right to the appointment of

counsel to file post-conviction motions.           Lawrence v. Florida,

549 U.S. 327, 336-37 (2007) (citing Coleman v. Thompson, 501

U.S. 722, 756-57 (1991)); Rouse v. Lee, 339 F.3d 238, 250 (4th

Cir. 2003), cert. denied, 541 U.S. 905 (2004).             The court has

discretion to appoint counsel in proceedings under 18 U.S.C. §

3582(c) if the interests of justice so require.             See United

States v. Legree, 205 F.3d 724, 730 (4th Cir. 2000); cf. 18

U.S.C. § 3006A (providing the interests of justice standard for

appointment of counsel in similar post-conviction proceedings).

       Defendant may request compassionate release without the

assistance of counsel.        To that end, the court will deny
   Case 2:19-cr-00102 Document 22 Filed 09/15/20 Page 2 of 2 PageID #: 109



defendant’s motion insofar as it requests the appointment of

counsel but will instead construe it as a motion for

compassionate release.      Mr. Wells should supplement his motion

for compassionate release by filing documents with the court

which demonstrate why he believes he is entitled to

compassionate release.      If Mr. Carr has received any documents

from Mr. Wells in support of his request for compassionate

release, he may file those.       Should any documents submitted by

Mr. Wells or Mr. Carr contain confidential medical information,

the Clerk is directed to file those documents under SEAL.

     The Clerk is directed to send a copy of this Order to the

Mr. Carr, the United States Attorney, and to Mr. Wells at FCI

Hazelton.

    It is SO ORDERED this 15th day of September, 2020.

                                   ENTER:



                                     David A. Faber
                                     Senior United States District Judge




                                     2
